Reasons for Allowance
1.	Claims 1, 3-9, 11-12, and 14-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display panel including an optical sensor. The closet prior arts, Zhan (US 20130335395 A1), Song (US 20160240144 A1), and Kim (US 20160351124 A1), individually or in combination, discloses a display panel comprising: a photosensitive sensor; a light shield layer, disposed on a sensing side of the photosensitive sensor, and including at least one first opening and at least one second opening, in which the first opening and the photosensitive sensor are overlapped with each other in a direction perpendicular to a surface of the display panel, so that light running through the first opening is irradiated to the photosensitive sensor; an optical processing film, disposed in a region of the light shield layer close to the second opening and directly disposed on at least a portion of a surface of the light shield layer away from the photosensitive sensor, in which a light reflectivity of the optical processing film is less than a light reflectivity of the light shield layer; and a functional layer, disposed on a side of the light shield layer away from the photosensitive sensor, wherein the functional layer includes at least one fourth opening, and the fourth opening and at least a portion of the optical processing film are overlapped with each other in the direction perpendicular to the surface of the display panel, wherein the second opening is defined by different portion of a same light shield layer, the fourth opening is defined by different portion of a same functional layer, wherein an orthographic projection of the second opening in a direction parallel to the surface of the display panel is close to an orthographic projection of the fourth opening in the direction parallel to the surface of the display panel; and all portions of the second opening is shielded by a non-opening region of the functional layer which defines the fourth opening in the direction perpendicular to the surface of the display panel, wherein the fourth opening completely overlaps with the optical processing film in the direction perpendicular to the surface of the display panel and the orthographic projection of the fourth opening is completely covered by an orthographic projection of the optical processing film on the surface of the display panel, wherein the functional layer is disposed on a side of the light optical processing film away from the light shield layer. However, the closet prior arts of record fail to teach wherein the optical processing film is an light absorption film or formed of a light absorption material.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691